DETAILED ACTION
Response to Amendment
The amendment filed 02/02/2022 has been entered.
Claims 20-25 are new.
Claims 1, 6, 9-10, and 13 are amended.
Claims 1-25 are pending.

Drawings
The drawings were received on 02/02/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 10, 12, 14, 20, and 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Calhoun (WO 2010/039130 A1).
Regarding claim 1, Calhoun [Abstract; Figs 1-10] discloses a plurality of microphone devices individually configured to receive acoustic signals of a firearm discharge and to generate information regarding the received acoustic signals of the firearm discharge[Fig 1A; Page 4; Lines 20-30 has sensors #120 sending acoustic signals from gunfire to central computer #110];
a locator system configured to monitor the plural microphone devices to identify a plurality of locations of the microphone devices during the generation of the information regarding the received acoustic signals of the firearm discharge by the microphone devices[Figs 1B, 1C; Page 5, Line 20 to Page 7, Line 5 has sensors #162 recording time and location from GPS locators stamped audio data and sending it to central computer and tracking sensor locations];
and processing circuitry configured to use the identified locations of the microphone devices and the information regarding the received acoustic signals of the firearm discharge to identify the location of the firearm discharge[Figs 2A-2D; Page 7, Line 5 to Page 10 Line 20 has location of weapon determined based on information received from sensors].  
Regarding claim 2, Calhoun discloses a plurality of moments in time when the acoustic signals of the firearm discharge are received by the microphone devices and the processing circuitry is configured to use the moments in time to identify the location of the firearm discharge. [Fig 2C; Page 9, Line 5 to Page 10, Line 20 has location of weapon discharge based on time measurement and location of several sensors]  
Regarding claim 3
Regarding claim 4, Calhoun discloses each of the microphone devices comprises an emitter configured to output an identification signal and the locator system is configured to receive the identification signals and to use the identification signals to monitor the locations of the microphone devices. [Figs 2E-2G; Page 10, Line 20 to Page 14, Line 25 has identification of recorded time stamped and location stamped audio data from sent from several sensors to central computer] 
Regarding claim 5, Calhoun discloses the locator system comprises a plurality of locator devices positioned at different locations and individually configured to receive the identification signals from the microphone devices and to generate information regarding the received identification signals, and the processing circuitry is configured to use the information regarding the received identification signals to identify the locations of the microphone devices.[Figs 2E- 2G; Page 10, Line 20 to Page 14, Line 25 has identification of recorded time stamped and location stamped audio data from sent from several sensors to central computer]
Regarding claim 6, Calhoun discloses the locator system comprises at least four of the locator devices, and a first pair of the locator devices are synchronized with one another with respect to time and a second pair of the locator devices are synchronized with one another with respect to time, and wherein the first and second pairs of the locator devices are synchronized independent of one another. [Fig 1; Page 4, Line 20 to Page 7 Line 5 and Page 11, Line 20 to page 12, Line 10 has several sensors synchronized to GPS time or another independent way forming synchronized pairs of sensors; Claims 22 and 32].  
Regarding claim 7, Calhoun discloses the processing circuitry is configured to separately process the information regarding the received identification signals from each of the pairs of the 
Regarding claim 9, Calhoun discloses the microphone devices include a first pair of the microphone devices that are synchronized with one another with respect to time and a second pair of the microphone devices that are synchronized with one another with respect to time and wherein the first and second pairs of the locator devices are synchronized independent of one another. [Fig 1; Page 4, Line 20 to Page 7 Line 5 and Page 11, Line 20 to page 12, Line 10 has several sensors synchronized to GPS time or another independent way forming synchronized pairs of sensors; Claims 22 and 32]
Regarding claim 10, Calhoun discloses the processing circuitry is configured to separately process the information regarding the received acoustic signals from each of the pairs of the microphone devices to identify the location of the firearm discharge. [Fig 2B; Page 8, Line 5 to Page 9, Line 10 has groups of sensors handled by each central processing unit; Figs 2A-2D; Page 7, Line 5 to Page 10, Line 20 has location of weapon determined based on information received from sensors; Fig 10; Page 23, Line 10 to Page 24, Line 5 has parallel analysis of audio data]  
Regarding claim 12, Calhoun discloses a plurality of groups of the microphone devices, and wherein the processing circuitry is configured to use the information regarding the received acoustic signals of the firearm discharge for each of the groups to identify a plurality of different locations of the firearm discharge.[Fig 2B; Page 8, Line 5 to Page 9, Line 10 has groups of sensors handled by each central processing unit]
Regarding claim 14
Regarding claim 20, Calhoun discloses the processing circuitry is configured to identify the location of the firearm discharge in a coordinate system that is defined by the locator system.[Figs 2A-C disclose use of GPS coordinate system for location identification]
Regarding claim 23, Calhoun discloses wherein the microphone devices are configured to receive the acoustic signals of the firearm discharge within an associated area[Fig 1C, 4; Page 6, Lines 15-30; Page 16, Lines 10-30], and wherein the locator system comprises a plurality of locator devices configured to monitor the locations of the microphone devices within the associated area[Page 24, Line 25 to Page 25, Line 10 has the system implemented in multiple computers meaning multiple users; Also Fig 1A and page 4, Line 20 to Line 30 has central computer and mobile systems meaning it has multiple devices]
Regarding claim 24, Calhoun discloses wherein the locations of the locator devices are known.[Figs 2A-C has #260 and #265 for location identification with GPS]
Regarding claim 25, Calhoun discloses wherein the locator system that identifies the locations of the microphone devices is separate from the microphone devices.[Figs 2A-C has #260 and #265 for location identification which is separate from the microphone; Page 12, Line 25 to Page 13, Line 10 also discloses the use of GPS to locate the sensors].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Calhoun (WO 2010/039130 A1) in view of Griggs (US 2017/0123038 A1).
Regarding claim 15, Calhoun [Abstract; Figs 1-10] teaches a plurality of groups of microphone devices individually configured to receive acoustic signals of a firearm discharge and to generate information regarding the received acoustic signals of the firearm discharge[Fig 1A; Page 4; Lines 20-30 has sensors #120 sending acoustic signals from gunfire to central computer #110];
a locator system configured to monitor locations of the microphone devices during the generation of the information regarding the received acoustic signals of the firearm discharge by the microphone devices[[Figs 1B, 1C; Page 5, Line 20 to Page 7, Line 5 has sensors #162 recording time and location from GPS locators stamped audio data and sending it to central computer and tracking sensor locations];
processing circuitry configured to process, for each of the groups of microphone devices, the locations of the microphone devices of the respective group and the information regarding the received acoustic signals of the firearm discharge generated by the microphone devices of the respective group to identify a preliminary location of the firearm discharge[Figs 2A-2D; Page 7, Line 5 to Page 10 Line 20 has location of weapon determined based on information received from sensors ;....

Griggs teaches that a plurality of groups of microphone devices individually configured to receive acoustic signals of a firearm discharge and to generate information regarding the received acoustic signals of the firearm discharge[Abstract; 0017, 0048; Claim 1]….. and wherein the processing circuitry is further configured to process the preliminary locations of the firearm discharge to generate an updated location of the firearm discharge. [Abstract; 0027 has combination of detections; 0034 has refining solutions, 0038-0044; Fig 4, discusses iterative optimization at 0041 and refining at 0042 and claim 1; See also 0017, 0022, and 0032 which teach multiple possible source locations].
It would have been obvious to one of ordinary skill in the art to have modified the firearm discharge location system in Calhoun with the iterative optimization/location refining of Griggs in order to calculate a more accurate location. Additionally, it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed step of processing the preliminary locations to generate an updated location yields any previously unexpected results.
Regarding claim 16, Calhoun, as modified, teaches that a plurality of sub- controllers corresponding to respective ones of the groups of microphone devices, and wherein each of the sub-controllers comprises a portion of the processing circuitry that is configured to process the 
Regarding claim 17, Calhoun, as modified, teaches a control system that comprises an additional portion of the processing circuitry that is configured to process the preliminary locations of the firearm discharge to generate the updated location of the firearm discharge. [Page 14, Line 20 to Page 16, Line 10 teaches that the signal can be analyzed for weapon fire by multiple processors in various locations]
Regarding claim 18, Calhoun, as modified, teaches the microphone devices are configured to generate the information regarding the received acoustic signals comprising time of arrival of the received acoustic signals at the microphone devices and the processing circuitry is configured to use the time of arrival of the received acoustic signals at the microphone devices of the groups to identify the preliminary locations of the firearm discharge.[Page 10, Lines 5-20]
Regarding claim 19,.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Calhoun (WO 2010/039130 A1) as applied to claim 1 above, and further in view of Doherty (US 2017/0180926 A1).
Regarding claim 21, Calhoun does not explicitly teach wherein the locator system is configured to identify a plurality of points of intersection of a plurality of hyperbolas that are determined by a plurality of time differences of a plurality of identification signals received from the microphone devices to identify the locations of the microphone devices.[Though a person of ordinary skill would consider the concept of hyperbolas determined by time difference of arrival or TDOA to be obvious and well known in the art]
Doherty teaches that wherein the locator system is configured to identify a plurality of points of intersection of a plurality of hyperbolas that are determined by a plurality of time differences of a plurality of identification signals received from the microphone devices to identify the locations of the microphone devices.[0041 teaches determination of the device based on hyperbolas and time differences of signals]
It would have been obvious to one of ordinary skill in the art to have modified the system in Calhoun with the concept of using TDOA and hyperbola intersection in Doherty to determine the location of the microphone device.
Regarding claim 22, Calhoun does not explicitly teach wherein the processing circuitry is configured to identify a plurality of points of intersection of a plurality of hyperbolas that are determined by a plurality of time differences of the acoustic signals received by the microphone devices to identify the location of the firearm discharge.[Though a person of ordinary skill would consider the concept of hyperbolas determined by time difference of arrival or TDOA to be obvious and well known in the art]

It would have been obvious to one of ordinary skill in the art to have modified the system in Calhoun with the concept of using TDOA and hyperbola intersection in Doherty to determine the location of the firearm discharge.

Claims 8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Calhoun (WO 2010/039130 A1) as applied to claims 1, 6, 9, and 12 above, and further in view of Griggs (US 2017/0123038 A1).
Regarding claims 8 and 11, Calhoun implies, but does not explicitly teach each of the pairs of the locator devices defines an axis, and the axes of the pairs of the locator devices intersect one another and are not parallel with one another. [Fig 1 has sensors #120 that can be in various arrangements]
Griggs teaches that each of the pairs of the locator devices defines an axis, and the axes of the pairs of the locator devices intersect one another and are not parallel with one another. [#101A - #101D in Fig 1; 0036].
It would have been obvious to one of ordinary skill in the art to have modified the firearm discharge location system in Calhoun with the arrangement of pairs of locator devices in order to create pairs that intersect the axis of one another to better locate the sound source. Additionally, it has been held that where routine testing and general experimental conditions are present, 
Regarding claim 13, Calhoun implies, but does not explicitly teach the processing circuitry is configured to combine the different locations of the firearm discharge to provide an updated location of the firearm discharge.[Fig 2B; Page 8, Line 5 to Page 9, Line 10 has groups of sensors handled by each central processing unit and the final location would be updated by calculations] 
Griggs teaches the processing circuitry is configured to combine the different locations of the firearm discharge. [Abstract; 0027 has combination of detections; 0034 has refining solutions, 0038-0044; Fig 4, discusses iterative optimization at 0041 and refining at 0042 and claim 1; See also 0017, 0022, and 0032 which teach multiple possible source locations].
It would have been obvious to one of ordinary skill in the art to have modified the firearm discharge location system in Calhoun with the location refining of Griggs in order to calculate a more accurate location. Additionally, it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed step of processing the preliminary locations to generate an updated location yields any previously unexpected results.

Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments on page 2 that the references fail to show certain features of applicant’s invention, namely the plural microphone devices, arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references as the Calhoun reference clearly has multiple sensors being monitored in Fig 1A. 
In response to applicant's arguments against the references individually on page 2-3, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here the combination of Calhoun with Griggs as a whole teach the processing the initial possible locations to generate a more accurate location as shown above in para 27 if the present rejection. 
Applicant's remaining arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Rejections are maintained – and no allowable subject matter can be identified at this time. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/VIKAS ATMAKURI/Examiner, Art Unit 3645           
                                                                                                                                                                                             /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645